Staley, Jr., J. (dissenting).
We are unable to agree with the majority that the present appeal is not premature. It is not the function of the judiciary to interfere with the legislative process in adopting the budget for the State. There is no finality to pending legislation, and it is not until legislation has been enacted as a statute that the function of the judiciary becomes involved to pass upon the constitutionality of a properly enacted law.
It should be noted that those cases which have passed upon the constitutuionality of budget appropriations have all involved budget appropriations that have been adopted (Hidley v Rockefeller, 28 NY2d 439; People v Tremaine, 281 NY 1; Matter of Posner v Rockefeller, 62 Misc 2d 28, affd 33 AD2d 314, affd 26 NY2d 970).
"Our deliberations must begin with an awareness of the respect due the legislative branch, which finds articulation in the precept that 'as a matter of substantive law every legislative enactment is deemed to be constitutional until its challengers have satisfied the court to the contrary’ (Montgomery v Daniels, 38 NY2d 41, 54). Even more important in this *651instance is respect for the basic polity of distribution of powers in our State government, and the exercise of a proper restraint on the part of the judiciary in responding to invitations to intervene in the internal affairs of the Legislature as a co-ordinate branch of government—'it is not the province of the courts to direct the legislature how to do its work’. (People ex rel. Hatch v Reardon, 184 NY 431, 442; cf. Norwick v Rockefeller, 33 NY2d 537).” (New York Public Interest Research Group v Steingut, 40 NY2d 250, 257.)
The order appealed from should be affirmed upon the ground that the action is premature (New York Public Interest Research Group v Carey, 42 NY2d 527; cf. Matter of State Ind. Comm., 224 NY 13).
Mahoney, P. J., Sweeney and Kane, JJ., concur in Per Curiam opinion; Staley, Jr., and Larkin, JJ., dissent and vote to affirm in an opinion by Staley, Jr., J.
Order modified, on the law, without costs; complaint reinstated, and judgment directed to be entered in favor of the defendants declaring that the 1978-1979 State budget and accompanying appropriation bills as submitted by the Governor to the Legislature are constitutional, and, as so modified, affirmed.